Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-14 are now pending and will be examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating lung cancer in a subject comprising administering to the subject in need an effective amount of a pharmaceutical composition, wherein the pharmaceutical composition comprises an oil-in-water microemulsion and indirubin or curcumin; wherein the oil-in-water microemulsion comprises an aqueous solution, olive oil, lecithin, and polyoxyethylene sorbitan monooleate (tween 80), does not reasonably provide enablement for a method of treatment via administering to the subject in need of an effective amount of a pharmaceutical composition, wherein the pharmaceutical composition comprises any and all anti-cancer drug (even those listed in claim 8) to treat any and all cancers (even those listed in claim 12).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The enablement requirement is considered based on the following eight Wands factors (MPEP 21.64.01(a)): (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims: The scope of the instant claims is broad and the claims read on any and all anti-cancer drugs administered to treat any and all cancers through any and all routes of administration. 

The nature of the invention: The claim invention is directed to a method for treating a cancer in a subject comprising administering to the subject in need an effective amount of a pharmaceutical composition, wherein the pharmaceutical composition comprises an oil-in-water (o/w) microemulsion and an anti-cancer drug dissolved therein; wherein the o/w microemulsion comprises an aqueous solution, an oil, and a surfactant, which are respectively present in a ratio of about 40-80: 1: 3-8 by weight in the o/w microemulsion; and the o/w microemulsion is about 5-250 nm in diameter.

The state of the prior art and The level of predictability in the art: The claims as written read on any and all anti-cancer drugs used to treat any and all cancers through any and all routes of administration, however one with ordinary skill in the art would understand that not all cancers can be treated with any and all anti-cancer drugs, even those listed in claim 8. For example, looking at one of the cancers listed in claim 12, brain tumor, it is known that surgery, radiotherapy, or chemotherapy are ways to reduce the size of the tumor or control symptoms (see NPL1, page 1, “Controlling symptoms of brain tumours; Cancer Research UK, 2019; from https://www.cancerresearchuk.org/about-cancer/brain-tumours/treatment/controlling-symptoms). There are known drugs that are used to treat the symptoms of brain tumors such as phenytoin or carbamazepine, which are anti epileptic drug (see NPL1, page 1, “Drugs to help control seizures”) or dexamethasone or prednisolone, which are steroids (see NPL1, page 2, “Drugs to reduce the swelling inside your brain”). NPL1 also teaches that painkillers can be used to help treat the symptoms of a brain tumor (see NPL1, page 2, “Drugs to control the pain”). However, knowing this information, one with ordinary skill in the art at the time of the effective filing date would not use any and all anti-cancer drugs, specifically even those listed in claim 8, to treat any and all cancers; for example, one with ordinary skill in the art would not use estradiol to treat a brain tumor. Certain combinations of a specific cancer and a specific drug may provide treatment such as taught above in NPL1. However, there is also no support in the instant specification for treatment of any and all cancers, or even all of those listed in claim 12, using any and all anti-cancer drugs, not even all of those listed in claim 8, and as a result one of ordinary skill in the art would have to result to trial and error experimentation in order to practice the invention commensurate in scope with the claims. 

The amount of direction provided and The existence of working examples: There is no evidence in the specification that the instant invention is capable of working or used with any and all of types of administration with any and all anti-cancer drugs, specifically those listed in claim 8, to treat any and all cancers, as listed in claim 12. The only working examples given use indirubin or curcumin to treat lung cancer cells. Further, there are no mouse, human, or in vivo models presented, only in vitro. This only shows that the instant invention only treats cells, not the claimed “subject”. There is no mention or examples using the other types of anti-cancer drugs listed in claim 8 to treat any other cancers, even those listed in claim 12. 

The quantity of experimentation needed to make or use the invention: Given the breadth of the claims and the data presented above, one of ordinary skill would have to undertake a burdensome amount of research to show how each and every anti-cancer drug would be able to treat any and all cancers administered via each and every route of administration to different subjects in need. It is not clear what specific embodiments would be required in order for one of ordinary skill in the art to practice the instant invention commensurate in scope with the claims.

The level of one of ordinary skill: The level of one of ordinary skill is high, i.e. advanced education and training.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611